Citation Nr: 1444896	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-00 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In June 2012, a hearing was held before the undersigned, and a transcript of that hearing is of record.

In February 2014, the Board remanded these matters for additional development. 


FINDINGS OF FACT

1.  Left ear hearing loss was not manifested in service or within the first post service year, and the only medical opinions to address the etiology of the Veteran's left ear hearing loss weigh against the claim.  

2.  The evidence is in equipoise as to whether the Veteran has right ear hearing loss that is causally related to active service.

3.  The evidence is in equipoise as to whether the Veteran has tinnitus that is causally related to active service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a July 2009 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent June 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations in August 2009, September 2009, and in May 2014 with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, to include sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2013).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  Even though disabling hearing loss is not demonstrated at separation, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran has asserted that he has bilateral hearing loss disability and tinnitus as a result of active service. Specifically, he claims that he was exposed to hazardous noise from jets engines and aircraft when he worked as a weapons mechanic and technician during active service.

At an August 2009 VA audiology examination, the examiner reviewed the claims file and examined the Veteran.  The Veteran reported the onset of hearing related issues in 2004 and tinnitus around the same time.  During service he was exposed to small weapons fire, aircraft and jet engines, heavy trucks and machinery, and pneumatic tools with occasional use of hearing protection.  He reported post-service occupational noise exposure from logging, pneumatic power tools, and heavy equipment with occasional use of hearing protection.  The Veteran reported a history of noise exposure through logging of 10 years with no hearing protection and working in a machine shop for 20 years with some occasional hearing protection.  The Veteran also participated in recreational target shooting and hunting with occasional hearing protection.  The examiner noted that hearing evaluations at military entry and separation were with normal limits and no significant threshold shifts were noted by military separation.  Exit examination showed a mild hearing loss in the left ear at 6000 Hertz.  The onset of hearing loss and tinnitus was reported to be decades after separation from service.  The Veteran had a significant history of unprotected noise exposure after service.  Based on those factors, the Veteran's hearing loss and tinnitus were found to be less likely as not caused by or a result of acoustic trauma during service.  

In a September 2009 VA ear disease examination, a VA physician concurred with the audiologist's opinion that based on the significant post-service acoustic trauma and the fact that his hearing test was normal at separation, that would indicate it was less likely than not that both tinnitus and hearing loss were due to service.  

During a June 2012 Board hearing, the Veteran testified that he had some hearing loss when discharged from service.  He further stated that he first noticed he was having problems with his hearing about 20 years earlier, in the early 1990s.  The Veteran's spouse testified that she had known the Veteran since 1978 and he had always had trouble hearing her.  The Veteran's representative asserted that the Veteran did use hearing protection during post-service jobs.  

A May 2014 VA audiology examination report shows that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner noted a review of the claims file.  The examiner opined that there was not a permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hertz for the right ear.  The examiner further opined that the Veteran's right ear hearing loss was at least as likely as not caused by or a result of military service.  The examiner noted that on the Veteran's in-service annual examination and at his exit examination, the Veteran had a mild loss at 6000 Hertz.  As there is no data at 6000 Hertz from entrance, it was impossible to determine if that loss was evident at entrance or to what degree.  Therefore, the clinician considered that based on the noise exposure as reported by the Veteran, that acoustic trauma could have occurred during active duty resulting in the loss at 6000 Hertz and the reported tinnitus.  The examiner further opined that it was less likely than not that the Veteran's left ear hearing loss was caused by or a result of an event in service.  The examiner stated that the Veteran had normal hearing in the left ear at entrance and separation with no significant threshold shifts documented during active duty.  

Initially, the Board notes that audiometric testing results of record clearly establish a hearing loss disability in each ear as defined in 38 C.F.R. § 3.385.

While the Veteran's service medical records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma, hearing loss, or tinnitus, the Veteran's service separation form confirms that he served as a weapons mechanic with the Air Force.  Considering the circumstances of the Veteran's service, he was likely exposed to hazardous noise in service while working around jet engines.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, the Board accepts the Veteran's assertions of in-service noise exposure as credible, and consistent with the circumstances of service. 

Accordingly, the remaining question is whether the Veteran's current bilateral hearing loss or tinnitus is medically related to noise exposure during service.

With regard to the Veteran's right ear hearing loss and tinnitus, the Board finds that the evidence is in equipoise as to whether they were incurred in or the result of active service.  The Board finds that the May 2014 positive nexus opinion is at least as probative as the August 2009 and September 2009  negative opinions.  The May 2014 VA examiner considered the Veteran's military occupational specialty, in-service noise exposure, and post-service noise exposure; the entrance and separation audiology examinations; and the Veteran's contentions.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence shows that it is at least as likely as not that the Veteran's right ear hearing loss and tinnitus are due to noise exposure during service.  Therefore, the Board concludes that service connection for right ear hearing loss and for tinnitus is warranted and those claims are granted.

However, the Board finds that the preponderance of the evidence is against the claim for service connection for left ear hearing loss.  Initially, because of the length of time between the Veteran's separation from service and the initial record of diagnosis of hearing loss, the Veteran is not entitled to service connection for left ear hearing loss on a presumptive basis.  Additionally, in view of the lengthy period without evidence of complaints or treatment, the evidence is against a finding of a continuity of treatment for left ear hearing loss, which weighs heavily against each claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board notes that the only medical opinions to address the medical relationship, if any, between the Veteran's left ear hearing loss and active service weigh against the claim.  In fact, each of the three VA examiner's opined that the Veteran's left ear hearing loss was not related to service.  The Board finds that those opinions, when reviewed collectively, constitute probative evidence on the medical nexus question, based on a review of the Veteran's documented medical history and assertions and physical examination.  The opinions provided a clear rationale based on an accurate discussion of the evidence of record, to include consideration of in-service and post-service noise exposure.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claims for service connection for left ear hearing loss.  VA adjudicators are not free to ignore or disregard the medical conclusions of a physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).
 
The only other evidence of record supporting the Veteran's claim is lay statements from the Veteran and his spouse.  The Veteran and his spouse can testify to that which they are competent to observe, such as the Veteran's symptoms denoting loss of hearing, but they are not competent to provide a medical diagnosis of hearing loss or to relate any symptoms of hearing loss to noise exposure in service.  The Board acknowledges that the Veteran and his family are competent to give evidence about what they experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  However, even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to left ear hearing loss until he submitted his claim for VA benefits in July 2009.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).   Moreover, the Veteran never mentioned symptoms of left ear hearing loss years earlier when he filed a claim for service connection for other disabilities in April 1986.  It is reasonable to conclude that if the Veteran was having hearing loss then, he would have also noted it in his claim for VA benefits at that time.  Therefore, the Board finds that the Veteran's statements as to continuity of symptomatology are less credible and carry less probative weight.  

Further, while the Veteran attributes his left ear hearing loss to in-service noise exposure, it does not necessarily follow that there is a relationship between his current left ear hearing loss and service.  The Board finds that the contemporaneous in-service evidence of record, to include audiological testing at separation, considered with the post service evidence of record, is of more probative and persuasive value than the Veteran's assertions.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board finds, resolving reasonable doubt in favor of the Veteran, that right ear hearing loss and tinnitus are the result of noise exposure during service, and service connection for right ear hearing loss and tinnitus is warranted  The Board finds that the preponderance of the evidence weighs against a finding that left ear hearing loss is related to active service.  Therefore, the Board concludes that the Veteran's left ear hearing loss disability was not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection for left ear hearing loss, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


